Citation Nr: 1520126	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  03-34 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent prior to May 1, 2004, and an evaluation in excess of 40 percent as of May 1, 2004, for chronic lumbosacral strain, to include restoration of the 50 percent rating. 

2.  Entitlement to an evaluation in excess of 30 percent for residuals of a left meniscectomy.

3.  Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 1994 (back and knee) and March 2010 (hepatitis C) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.     

The Board notes that the Veteran testified before a Decision Review Officer in November 1995 (back and knee).  A copy of the hearing transcript is associated with the Veteran's electronic claims file.  The Veteran requested a BVA hearing with respect to his hepatitis C claim.  A hearing was scheduled for April 2015 and the Veteran failed to appear.  As such, his hearing request is deemed withdrawn.   

With respect to the Veteran's back and knee claims, in August 1976, the RO granted service connection for chronic lumbosacral strain, evaluated as 20 percent disabling, and residuals of a left meniscectomy, evaluated as zero percent (noncompensable) disabling.  In September 1976, the Veteran filed a notice of disagreement (NOD) with respect to the rating assigned for chronic lumbosacral strain.  The RO furnished him a statement of the case (SOC) on that issue later that same month.  The appeal was closed, however, because he failed to file a substantive appeal within the requisite time frame.  38 C.F.R. §§ 19.118, 19.153 (1976).

Thereafter, the Veteran filed a claim for increase in November 1993.  In August 1994, the RO, in pertinent part, declined to assign higher evaluations for either of his service-connected disabilities.  The Veteran perfected an appeal to the Board of Veterans' Appeals (Board).  In March 1996, while the appeal was pending, the RO increased the rating assigned for the Veteran's service-connected left knee disability from zero to 10 percent, effective from November 23, 1993 (the date of receipt of his claim for increase).

The Board remanded the Veteran's low back and left knee claims for additional development in May 1997, March 1999, and August 2000.  

In February 2002, while the case was in remand status, the RO increased the rating for chronic lumbosacral strain and residuals of a left meniscectomy to 50 and 30 percent, respectively, effective from November 23, 1993.  The RO considered the matter closed, concluding that its decision represented a full grant of the benefits sought on appeal. See 38 C.F.R. § 4.71a, Diagnostic Codes 5261, 5286 (2002) (providing maximum evaluations of 50 and 100 percent for limitation of leg extension and complete bony fixation of the spine); AB v. Brown, 6 Vet. App. 35 (1993) (holding that where a claimant has filed an NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In August 2002, the RO entered another decision denying higher evaluations for the Veteran's service-connected low back and left knee disabilities.  The RO also denied TDIU.  The Veteran perfected an appeal to the Board. (Although the Veteran included the low back and left knee claims in his NOD and substantive appeal, the prior appeal of those issues, arising from his November 1993 claim for increase, remained open and pending, as discussed above.)  In February 2004, while the appeal was pending, the RO reduced the evaluation for chronic lumbosacral strain from 50 to 40 percent, effective from May 1, 2004.

The Board denied the claims on appeal (back and knee claims) in March 2007. The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In July 2008, the parties to the appeal (the Veteran, through an attorney, and a representative from VA General Counsel) filed a Joint Motion to Remand the Board's decision (Motion or JMR).  The Court granted the Motion later that same month, thereby vacating the Board's decision and returning the matter to the Board.

Notwithstanding the three remands in this case, prior to Court review, in February 2009 and August 2010 the Board remanded the Veteran's claims (pertaining to the evaluation of his service-connected low back and left knee disabilities) for additional development, as requested by the JMR.  In the most recent August 2010 remand, the Board additionally remanded a claim for an earlier effective date for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to accord the RO an opportunity to issue a Statement of the Case (SOC) to the Veteran and to allow him to perfect his appeal if he so desired.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The RO issued an SOC on this issue in February 2012, but the record does not reflect that the Veteran perfected his appeal to the Board by timely filing a substantive appeal on this issue.  Thus, the Board has no jurisdiction over this claim.  38 C.F.R. § 20.302(b).

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The Board apologies for the delays in the adjudication of the Veteran's claims (this is the first time this case has been before the undersigned).  The Board will do all in its authority to final adjudicate a case that has been ongoing for nearly 20 years. 


FINDINGS OF FACT

1.  Throughout the appeal period, chronic lumbosacral strain has been manifested by no more than severe functional impairment or limitation of motion.  Demonstrable deformity of a vertebral body has not been clinically established during the pertinent period, nor has fracture of the back been demonstrated.  Ankylosis of the spine has not been demonstrated.

2.  Residuals of a left meniscectomy are manifested by no more than severe functional impairment.  There is no evidence of instability or subluxation.

3.  The preponderance of the evidence fails to demonstrate that hepatitis C is related to service, or the result of any incident therein. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent prior to May 1, 2004, and an evaluation in excess of 40 percent as of May 1, 2004, for chronic lumbosacral strain have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§  4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5285, 5292, 5295 (2002), DC 5237 (2014).

2.  The criteria for an evaluation in excess of 30 percent for residuals of a left meniscectomy have not been met.  38 U.S.C.A. §§  1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5257, 5259, 5260, 5261 (2014).

3.  Hepatitis C was not incurred in or aggravated by active service.  38 U.S.C.A.  §§ 1110, 1131, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§  3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings

The Veteran argues that higher disability ratings are warranted for his service-connected back disability and left knee disability.  The Board notes that this case has been ongoing for over 20 years.  In an effort to provide finality for the Veteran, all issues will be addressed below.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  The Board should consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2014).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

As is the case here, where entitlement to compensation has already been established and an increase in the disability ratings is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A. Chronic lumbosacral strain

Service connection for chronic lumbosacral strain was awarded by means of an August 1976 rating decision and assigned a 20 percent evaluation.  The Veteran filed a claim for increase in November 1993.  Initially, the RO continued the 20 percent evaluation, but in a February 2003 rating decision, it awarded a 50 percent evaluation for chronic lumbosacral strain, effective November 23, 1993.  

In an October 2003 decision, a Decision Review Officer determined that VA had committed clear and unmistakable error (CUE) in awarding a separate 10 percent evaluation for a demonstrable deformity of a vertebral body and proposed to reduce the Veteran's evaluation to 40 percent. This was effectuated in a February 2004 rating decision, effective May 1, 2004.

At a November 1995 RO hearing, the Veteran testified that his back had gotten worse.  He stated that surgery had been recommended to him but that he had declined because there was a chance he could be wheelchair bound, and he did not want that. He stated he would rather deal with the pain and the ability to walk.  The Veteran stated he had been in road construction when he last worked and was working 70 to 80 hours a week.  He noted he had been awarded Social Security Administration benefits as of June 1989.  He testified he was on medications for his back. He described being limited in driving a car.

The criteria for evaluating diseases or injuries of the spine were amended in September 2003.  When a law or regulation changes after a claim has been filed but before the administrative appeal process is concluded, VA must apply the regulatory version that is more favorable to the veteran.  Therefore, the Board must evaluate the Veteran's claim under both the former criteria in the VA Schedule for Rating Disabilities and the current regulations in order to ascertain which version is most favorable to his claim, if indeed one is more favorable than the other.  The Board will lay out the former criteria and the amended criteria for the benefit of comparing the criteria.

Prior to September 2003, Diagnostic Code 5285, which addressed residuals of a vertebra fracture injury, where the disability was without cord involvement, but with abnormal mobility requiring a neck brace (jury mast), a 60 percent evaluation was assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002).  When residuals of a vertebra fracture had cord involvement and the veteran was bedridden or where the veteran required long leg braces, a 100 percent evaluation was assigned. Id. In other cases, the residuals would be rated according to definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of the vertebral body. Id. at Note.

Prior to September 2003, Diagnostic Code 5292, which addressed limitation of motion of the lumbar spine, provided for an evaluation of 40 percent when limitation of motion was severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 2003, Diagnostic Code 5295, which addressed lumbosacral strain, provided for a 40 percent evaluation when there is severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritis changes, or narrowing or irregularity of the joint space.  Id.

As of September 2003, the criteria for evaluating diseases of the spine are as follows, in part:

Unfavorable ankylosis of the entire spine - 100 percent disabling.

Unfavorable ankylosis of the entire thoracolumbar spine - 50 percent disabling.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine - 40 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2014).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

The RO has evaluated the Veteran's service-connected chronic lumbosacral strain as 
50 percent from November 23, 1993, and as 40 percent from May 1, 2004.

The Board has carefully reviewed the extensive and voluminous evidence of record (spanning over 20 years) and finds that the preponderance of the evidence is against the grant of an evaluation in excess of 50 percent prior to May 1, 2004, and in excess of 40 percent as of May 1, 2004. Right now, the Veteran is either at or in excess of the maximum evaluation he can obtain under the former Diagnostic Codes 5292 and 5295, and thus he cannot obtain a higher evaluation under those Diagnostic Codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (maximum evaluation is 40 percent). 

The Veteran's service-connected disability is not the result of a fracture, and the application of Diagnostic Code 5285 is not appropriate.  While the RO awarded the Veteran a 10 percent evaluation based upon a deformity of a vertebral body, it realized its error and removed that 10 percent evaluation in the February 2004 rating decision.  There is no competent evidence that the Veteran sustained a fracture to his spine while in service nor is there evidence that the Veteran has a deformity of a vertebral body to warrant the application of that Diagnostic Code. Nevertheless, the RO awarded that evaluation, and the Board will not disturb that award for the period of November 1993 to May 2004.  There is, however, given these facts no basis for restoring the rating and the reduction was proper under the facts of the matter.

In considering the former criteria, in order for the Veteran to warrant an evaluation in excess of 40 and 50 percent, his disability would need to be evaluated under intervertebral disc syndrome.  See 38 C.F.R. § 4.1a, Diagnostic Code 5293 (2002) (maximum evaluation is 60 percent for pronounced intervertebral disc syndrome).  The evidence shows that the Veteran has been diagnosed with such disability; however, the preponderance of the evidence is against a finding that such disease process is service related.

A review of the medical records indicates that the Veteran had a chronic lumbosacral strain when he was discharged from service.  It appears that after the Veteran was discharged from service, he was in an automobile accident in September 1976, where he says he fractured his spine.  The fracture to the spine is a post service event, and the Veteran has not attempted to relate that to service.  When he was examined in 1976, X-rays were taken, and there was no showing of intervertebral disc syndrome.  The record reflects that he was scheduled for an examination in 1979 and failed to report.  He was in a work-related accident in June 1989, which was the cause of significant worsening of his spine condition.  It was after the accident that intervertebral disc syndrome was first diagnosed.

In a January 1991 private medical record, that physician made a specific determination that the Veteran sustained a herniated lumbar disc at L5-S1 on the right as a result of the accident at work on June 22, 1989.  This same conclusion was also made in a July 1999 VA examination report.  There, the examiner stated that the nerve root compression at S1 and disk herniation at L5-S1 were not service related.  In a November 2001 VA examination report, the examiner stated that it was of low likelihood that the injury sustained in service contributed significantly to the Veteran's current pain.  In a separate November 2001 VA examination report, the examiner determined that it was as likely as not that the Veteran's service-connected disability contributed to the current level of disability.  In making this assessment, the examiner discussed limitation of motion and flare-ups only.  He made no mention of the service-connected disability and the symptoms associated with intervertebral disc syndrome.  

Accordingly, the preponderance of the evidence is against a finding that intervertebral disc syndrome is attributable to service or the service-connected disability.  Therefore, consideration of the Veteran's claim for increase under Diagnostic Code 5293 is not appropriate, and the Veteran cannot receive a higher evaluation for his service-connected disability if applying the former Diagnostic Codes. See 38 C.F.R. § 4.71a, Diagnostic Code 5292, 5295 (2002).

Now considering the amended criteria, the preponderance of the evidence is against a finding that the Veteran would warrant an evaluation in excess of either 40 or 50 percent.  The Board notes that the amended criteria cannot be applied retroactively, as there is no provision with the amended criteria that specifically states such.  Right now, the Veteran is at the maximum evaluation for limitation of motion of the lumbar spine.  In order to warrant an evaluation in excess of 40 percent, the Veteran's thoracolumbar spine would need to be unfavorably ankylosed, which has not been shown (nor has the veteran asserted such).  Therefore, the Veteran cannot obtain a higher evaluation under the amended criteria as well. See 38 C.F.R. § 4.71a, Diagnostic Code 5235.

On this basis, the Board notes that it has specifically considered the guidance of DeLuca, 8 Vet. App. 202; however, the analysis in DeLuca does not assist the Veteran in this case, as he is receiving the maximum disability evaluation for limitation of motion of the lumbar spine.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The Board has already noted why the Veteran's disability is not being considered under the Diagnostic Code that addresses intervertebral disc syndrome.

Regarding ratings for associated neurologic abnormalities, the Veteran has not perfected appeals with respect to neurological issues associated with his spine, during the period on appeal.  Significantly, at his most recent May 2009 VA examination a neurological disability associated with his back was not diagnosed.

The Board has considered the Veteran's complaints of back pain throughout the record. The Board has considered the Veteran's use of prescription and over-the- counter drugs to try and alleviate his back pain.  He has also used injections to try and provide relief from his pain. Moreover, it is noted that he uses a back brace.  The Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465 (1994).  His reports of back pain are consistent with the evidence of record and are found to be credible.  However, despite the complaints and findings of pain as noted above, the evidence does not establish additional functional impairment such to support the next-higher 50 percent evaluation.  There is no evidence of ankylosis in the Veteran's lumbar spine during the over 20 year period on appeal.  

In this regard, it is important for the Veteran to understand that even if the Board assumed that all of his problems with the back are related to his service, this would not provide a basis to grant this claim.  Without taking into consideration his complaints, there would be little basis to grant the current findings, let alone higher evaluations. 

The Veteran is competent to report his symptoms.  To the extent that he asserted his service-connected disability warranted more than a 20 percent evaluation, he was subsequently granted 50 and 40 percent evaluations by the RO.  However, to the extent that he has asserted he warrants more than the 50 and 40 percent evaluations, the objective clinical findings do not allow for a higher evaluation.  The preponderance of the evidence is against a finding that the service-connected chronic lumbosacral strain warrants any more than a 50 percent evaluation prior to May 1, 2004, or a 40 percent evaluation as of May 1, 2004.  The benefit-of-the- doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.

B. Residuals of a Left Meniscectomy

Service connection for residuals of a left meniscectomy was awarded by means of an August 1976 rating decision and assigned a noncompensable evaluation.  The Veteran filed a claim for increase in November 1993. In a March 1996 decision, a Hearing Officer awarded a 10 percent evaluation, effective November 23, 1993.  In a February 2002 rating decision, the RO awarded a 30 percent evaluation, effective November 23, 1993.  Thus, the Veteran's disability has been rated as 30 percent disabling throughout the pertinent appeal period.  The rating was assigned under Codes 5003 for arthritis, and 5257 for knee impairment.

At the September 1995 RO hearing, the Veteran testified that he had fallen because of his left knee.  He stated he would have to use a cane at times.

The knee is evaluated under various Diagnostic Codes depending on the symptoms and disease process involved.  The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II (2014). Diagnostic Codes 5003 and 5010 requires that degenerative arthritis be established by X-ray findings and be rated on the basis of limitation of motion.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010 (2014).

Under Diagnostic Code 5260, flexion limited to 60 degrees warrants a 0 percent evaluation; flexion limited to 45 degrees warrants a 10 percent evaluation; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  Extension limited to 5 degrees warrants a 0 percent evaluation; extension limited to 10 degrees warrants a 10 percent evaluation; extension limited to 15 degrees warrants a 20 percent evaluation; extension limited to 20 degrees warrants a 30 percent evaluation; extension limited to 30 degrees warrants a 40 percent evaluation; and extension limited to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

Knee impairment, including recurrent subluxation or lateral instability is rated 30 percent disabling where severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against an evaluation in excess of 30 percent for residuals of a left meniscectomy. 

The Veteran's range of motion in the left knee has varied throughout the appeal period from no limitation of motion to severe limitation of motion.  For example, in February 1996, his range of motion was from 40 to 110 degrees.  In July 1999, it was from 0 to 140 degrees.  In February 2002, it was from 5 to 105 degrees.  In July 2002, it was from 10 to 100 degrees.  At his May 2009 VA examination the Veteran demonstrated extension to 0 degrees with 100 degrees of flexion.  It was noted that although the Veteran did have increased pain, increased weakness, and decreased endurance with repetitive range of motion, he had no change in degrees of range of motion following repetitive range of motion.  

While the 40 degrees of extension in February 1996 would warrant a 40 percent evaluation, the preponderance of the evidence is against a finding that the Veteran's limitation of extension would warrant any more than a 10 percent evaluation based upon all the other reported ranges of motion, even when considering pain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  The Veteran's limitation of flexion has not been shown to warrant a compensable degree.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Thus, even if separate evaluations for limitation of extension and flexion were awarded, see VAOPGCPREC 9-2004 (Sept. 17, 2004), a combined evaluation in excess of 30 percent would not be warranted.

Essentially, the severity of the Veteran's left knee is no more than "severe", which is, in essence, what the Veteran contends.  In December 1997, the examiner stated that the Veteran had mild medial and lateral joint line tenderness.  In July 1999, the patella had a normal tilt, normal glide, and normal tracking.  There was no crepitus, and motor strength was 5/5.  In February 2002, the examiner noted that the Veteran had no quadriceps atrophy.  In July 2002, there was minimal crepitus on active and passive range of motion.  At a May 2009 VA examination the VA examiner noted that the Veteran had no redness, warmth, or effusion in the left knee.  It was noted that the Veteran had a negative anterior/posterior drawer tests. Medial and collateral ligaments appeared stable with varus and valgus pressure.  He had a negative McMurray test on exam. Such symptoms would warrant no more than a 30 percent evaluation under any applicable Diagnostic Code.

The evidence establishes that the Veteran's left knee has neither lateral instability nor subluxation.  Medical professionals who have examined his knee have specifically stated that the ligaments are intact or that the left knee is 'stable.'  Thus, the Veteran would not warrant a separate evaluation for instability or subluxation of the knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257. See VAOGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).  In sum, there is a lack of clinical findings that would support a conclusion that the Veteran's left knee warrants any more than a 30 percent evaluation.

While the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the rating schedule does not provide a separate rating for pain in this case.  The 30 percent evaluation already assigned for his service-connected left knee contemplates severe functional impairment without which, there would be a highly limited basis to find that the current rating is warranted. 

For the reasons stated above, an evaluation in excess of 30 percent is not warranted for residuals of a left meniscectomy.  The preponderance of the evidence is against the Veteran's claim, and the benefit-of-the-doubt rule is not for application. Gilbert, 1 Vet. App. at 55.

C.  Additional Considerations

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

II.  Service Connection 

The Veteran claims that an in-service air gun inoculation or a tattoo he obtained in service are the source of his hepatitis C. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§   1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See Veterans Benefits Administration (VBA) letter 211B (98- 110), November 30, 1998.

A VA 'Fast Letter' issued in June 2004 (Veterans Benefits Administration (VBA) Fast Letter 04-13, June 29, 2004) identified 'key points' that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).

Another 'key point' was the fact that hepatitis C can potentially be transmitted with the re-use of needles for tattoos, body piercing, and acupuncture.  See VBA Fast Letter 04-13 (June 29, 2004).

At the outset, the Board notes that the Veteran has been diagnosed with active hepatitis C during the pendency of this appeal.  Regarding an in-service diagnosis, the Veteran's service treatment records are silent as to any reports, diagnosis, or treatment for hepatitis C, to include his October 1975 Medical Board examination.  

It is additionally noted that the examiner at that time did not note a tattoo on the Veteran, providing some limited evidence against this claim.

Post-service, although his VA outpatient treatment reports reveal a diagnosis of hepatitis C, there is no medical evidence to link this disorder to the Veteran's period of active duty. 

Based on the foregoing, there is simply no evidence of record linking hepatitis C to any incident of his military service.  While the Veteran reports that he received a non-hygienic air gun inoculation and a tattoo, even if the Board were to presume that such events took place, there are no records linking any such inoculation or tattoo to his diagnosis of hepatitis C many, many, years later that it can be said it is at least as likely as not (a 50% or better chance) that these incidents were the cause of the Veteran's hepatitis (beyond anything else that could have caused it) since 1976.  In fact, with regard to the air gun inoculation, we are speaking of an event that occurred early in the Veteran's service, which would be over thirty years ago.  Based on the facts of this case, while we cannot say what caused the Veteran's hepatitis C (based on the evidence in the claims file at this time) it can be said that it is less likely (a less than 50% chance) that the infection is the result of an event that occurred decades ago.

As to the Veteran's assertions that he contracted hepatitis C during his period of active service as the result of an air gun inoculation or a tattoo, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran is competent to report that he received an air gun inoculation or that he received a tattoo, though his assertions that such inoculation or tattoo were the cause of his hepatitis C is not corroborated by the medical evidence of record. 

In sum, the competent evidence does not establish that the Veteran's currently-diagnosed hepatitis C is related to his period of active duty in any way.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and as such it must be denied.

III.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in April 2004 (back and knee) informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  The April 2004 letter was issued after initial consideration of the claims for increase involving the back and left knee. 

However, any defect with respect to the timing of the VCAA notice requirement was harmless error.  Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006). Initially, it must be noted that the veteran filed his claims for increase in 1993, which was prior to the passage of the VCAA.  Thus, it was impossible to send a letter to him before initial consideration of his claims.  Nevertheless, the April 2004 letter informed him of the necessary information associated with the VCAA.  He has had an opportunity to respond to the VCAA letter, supplement the record, and participate in the adjudicatory process after the notice was given.  For these reasons, the veteran has not been prejudiced by the timing of a fully-compliant VCAA letter.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

A RO letter dated in December 2009 (hepatitis) informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's written assertions.  The case has been remanded on numerous occasions to obtain all identified outstanding records.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded examinations for his back and knee at various times including February 1996, December 1997, July 1999, November 2001, February 2002, July 2002, May 2009 and an addendum opinion in June 2009.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  

Although the Veteran's representative recently requested that additional VA examinations be completed due to the age of the previous examinations, notwithstanding the important fact that this case has been ongoing for 20 years, specific assertions as to how the Veteran's back and left knee have deteriorated since his last May 2009 VA examinations were not provided.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's back and left knee since the most recent VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  Together, the VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his disability under the applicable rating criteria.

With respect to his service connection claim for hepatitis and as it relates to service, the Board notes that a VA examination with medical opinion was not obtained.  The Board finds that a Remand to obtain such an opinion is not warranted.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be 'medically competent' evidence of a current disability, 'medically competent' evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being 'routinely and virtually automatically' provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence of hepatitis C related to service is the Veteran and his representative's own conclusory generalized lay statements, which are unsupported by the medical evidence or facts that support his theory.  Although the Veteran believes that his hepatitis C should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional.  The records as a whole provide highly probative evidence against this claim.  Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted.  As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

Discussion of the Veteran's November 1995 DRO hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified at the hearing.  Sources of evidence relevant in this regard were identified during these hearings.  The Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  This matter was most recently remanded in February 2009 and August 2010.  All the remand actions were accomplished, and the Board finds that there has been substantial compliance with the Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

An evaluation in excess of 50 percent prior to May 1, 2004, and an evaluation in excess of 40 percent as of May 1, 2004, for chronic lumbosacral strain, is denied.

An evaluation in excess of 30 percent for residuals of a left meniscectomy is denied.

Service connection for hepatitis C is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


